Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 25, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160678
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellant,                                                                                        Justices

  v                                                                 SC: 160678
                                                                    COA: 347885
                                                                    Berrien CC: 2018-016211-FH
  JOSEPH JOHN BLAIR, JR.,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 29, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the Court of Appeals judgment and the
  February 13, 2019 order of the Berrien Circuit Court denying the defendant’s motion to
  suppress evidence. We REMAND this case to the trial court to reconsider the
  defendant’s motion with the record as expanded by the Court of Appeals to include the
  video evidence, and for the trial court to specifically address: (1) whether the Berrien
  County Deputy Sheriff who impounded the vehicle complied with the Sheriff’s
  Department Policies and Procedures governing towing and impounding, including
  Section V of those policies, (2) whether the Deputy “acted in bad faith or for the sole
  purpose of investigation,” Colorado v Bertine, 479 U.S. 367 (1987), and (3) if so, whether
  that renders the search unconstitutional under either the state or federal constitutions.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 25, 2020
           s0324
                                                                               Clerk